    Case: 4:20-cv-01025-PLC Doc. #: 9 Filed: 02/18/21 Page: 1 of 7 PageID #: 98




                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF MISSOURI
                                          EASTERN DIVISION

TYRONE VALENTINE,                                           )
                                                            )
                    Petitioner,                             )
                                                            )
         v.                                                 )              No. 4:20-CV-1025-PLC
                                                            )
ERIC SCHMITT,                                               )
                                                            )
                    Respondent. 1                           )

                                        MEMORANDUM AND ORDER

         This matter is before the Court on review pursuant to 28 U.S.C. Section 2243 2 and Rule 4

of the Rules Governing Section 2254 Cases in the United States District Court (“Habeas Rules”) 3

of the petition and attachments to the petition filed by Tyrone Valentine, a federal prisoner, under

28 U.S.C. Section 2254. For the following reasons, the Court dismisses this habeas proceeding




         1
          In his Petition, Petitioner named the State of Missouri and Attorney General of the State of Missouri as
Respondents. In more recent documents, Eric Schmitt, the Missouri Attorney General, is identified as the only
Respondent and entered an appearance in this case. Neither party has raised a challenge to the identification of
Respondent(s) in this proceeding.
         2
              In relevant part, Section 2243 states:

                   A court, justice or judge entertaining an application for a writ of habeas corpus shall
         forthwith award the writ or issue an order directing the respondent to show cause why the writ
         should not be granted, unless it appears from the application that the applicant or person detained is
         not entitled thereto.
         3
           Habeas Rule 4 states, in relevant part, if a judge examining a habeas petition finds that “it plainly appears
from the petition and any attached exhibits that the petitioner is not entitled to relief in the district court, the judge
must dismiss the petition.”


                                                          −1−
   Case: 4:20-cv-01025-PLC Doc. #: 9 Filed: 02/18/21 Page: 2 of 7 PageID #: 99




due to the absence of subject matter jurisdiction. 4          See Fed. R. Civ. P. 12(h)(3); 5 Habeas Rules

4 and 12. 6

                                             I.       Background

        The petition and its attachments reveal the following.

        A.    State court (1985 guilty plea)

        In April 1985, in the Circuit Court for the City of St. Louis City, Missouri, Petitioner

pleaded guilty to two counts of assault in the first degree.            The 1984 indictment attached to the

petition 7 charges that the first assault offense arose out of a September 1982 altercation in which

Petitioner attempted to kill or cause serious physical injury by shooting at another person by means

of a dangerous instrument (“1982 assault”).               With respect to the second first-degree assault

offense, the 1984 indictment charges that Petitioner attempted to kill or cause serious physical

injury by shooting a different person with a pistol in March 1984 (“1984 assault”).                   As reflected

in the May 1985 sentence and judgment attached to the petition, the state court imposed concurrent

ten-year terms of imprisonment for the two first-degree assault offenses.                         Petitioner was

represented by an attorney throughout the state court proceeding resulting in the challenged plea



         4
           The parties consented to a United States Magistrate Judge’s exercise of authority in this matter under 28
U.S.C. § 636(c).
        5
           Federal Rule of Civil Procedure 12(h)(3) provides: “If the court determines at any time that it lacks
subject-matter jurisdiction, the court must dismiss the action.”
        6
            Habeas Rule 12 states that “[t]he Federal Rules of Civil Procedure, to the extent that they are not
inconsistent with any statutory provisions or the[ Habeas] rules, may be applied to a proceeding under the[ Habeas]
Rules.”
        7
            Petitioner states that he “was indicted on December 10, 1984.” Pet’n at 6 [ECF No. 1]. The copy of
the 1984 indictment attached to the petition [ECF No. 1-1 at 6] has an endorsement at the bottom stating “Received
and Filed this 31st day of May, 1984” and a “Filed” stamp dated December 10, 1984.


                                                       −2−
   Case: 4:20-cv-01025-PLC Doc. #: 9 Filed: 02/18/21 Page: 3 of 7 PageID #: 100




and sentencing. 8      Petitioner did not file a direct appeal and finished serving his concurrent ten-

year sentences in 1994.         Not until “mid-November 2018” did Petitioner file a post-conviction

proceeding in state court challenging his 1985 conviction.

           B. Grounds for relief in and status of this habeas proceeding

           In 2020, after the completion of his state court post-conviction proceedings, Petitioner filed

this federal habeas proceeding under Section 2254 to challenge his 1985 state court conviction as

violating his Fourteenth Amendment rights because he is “actually innocent” of each of the two

first-degree assault offenses.       In his first ground, Petitioner argues that, with respect to the 1982

assault, he was not given the benefit of an October 1984 statutory change in the classification of

the offense and the concomitant reduction in the applicable minimum sentence due to the absence

of any “serious physical injury” resulting from the assault.                For his second ground, Petitioner

contends he “reasonably believed” the circumstances of the 1984 assault justified self-defense and

he lacked intent to cause death, an element of the charged offense.

           Petitioner additionally asserts that “the lingering collateral consequence of his [1985 state

court conviction] was utilized to enhance[ his] federal sentence pursuant to the Armed Career

Criminal Act [(“ACCA”)] . . . 18 U.S.C. § 924(e)(1)” and “the continued use to enhance his federal

sentence based upon this INVALID prior Assault conviction violates [his] Fourteenth Amendment

rights.”




           In his petition, Petitioner stated he “did not appeal [from the 1985 conviction and sentence] “because
           8

counsel did not advise me of any appealable claims in which to appeal.” Pet’r pet’n at 2 ¶ I.3(B) [ECF No. 1].
Additionally, Petitioner identifies an assistant public defender who “represented [him] in the following stages of the
judgment attacked herein:” preliminary hearing, arraignment and plea, and sentencing. Id. at 11 ¶¶ IV(A), IV(B),
and IV(D).

                                                        −3−
   Case: 4:20-cv-01025-PLC Doc. #: 9 Filed: 02/18/21 Page: 4 of 7 PageID #: 101




           This Court granted Petitioner in forma pauperis status and entered a show cause order

giving Petitioner the opportunity to demonstrate why this proceeding should not be dismissed as

untimely.         Petitioner filed his response to the show cause order. This Court has not yet issued,

pursuant to Section 2243, an order “directing the respondent to show cause why the writ should

not be granted.”

           C.     Federal court (2015 guilty plea)

           The federal sentence Petitioner mentions in his habeas petition was imposed in June 2015

after Petitioner pleaded guilty in January 2015 to being a felon in possession of nine-millimeter

ammunition.          See United States v. Valentine, No. 4:14CR108 ERW (E.D. Mo. filed Apr. 4,

2014). 9        The federal court considered the 1985 state court conviction as constituting two prior

offenses for purposes of applying the ACCA, varied below the applicable sentencing guidelines

range, and imposed the statutory minimum of fifteen years’ incarceration, followed by three years

of supervised release.          See, e.g., id. sentencing tr. at ECF No. 110.                The Eighth Circuit, in

relevant part, found no error in the district court’s use of the 1985 conviction as two predicate


           9
            Although Petitioner does not set forth in his petition the case number or attach to his petition materials
from the federal criminal proceeding to which he refers in his petition, Section 2243 does not prohibit this Court from
taking

           judicial notice in relation to the application of the records underlying the petitioner’s commitment.
           Dorsey v. Gill, 148 F.2d 857, 869, 870 [(D.C. Cir. 1945)]. And this right to take judicial notice
           extends not only to the records of the court in which the application for the writ is being made but
           to those of other courts as well. Wells v. United States, 318 U.S. 257, 260 [(1943) (per curiam)].

Jones v. Attorney Gen. of the United States, 278 F.2d 699, 701 (8th Cir. 1960) (per curiam) (addressing whether to
issue a certificate of appealability from the “denial on its face” of a habeas petition filed by a federal prisoner).
Importantly, the Court may “take judicial notice, whether requested or not * * * of its own records and files, and facts
which are part of its public records * * *.” United States v. Jackson, 640 F.2d 614, 617 (8th Cir. 1981) (internal
quotation marks and citation omitted) (alterations in original); accord Cravens v. Smith, 610 F.3d 1019, 1029 (8th Cir.
2010) (citing In re Papatones, 143 F.3d 623, 624 n. 3 (1st Cir.1998) for the proposition that “[t]he court may take
judicial notice of its own orders and of records in a case before the court. . . .”); Stutzka v. McCarville, 420 F.3d 757,
760 n. 2 (8th Cir. 2005) (a court “may take judicial notice of judicial opinions and public records”).

                                                           −4−
  Case: 4:20-cv-01025-PLC Doc. #: 9 Filed: 02/18/21 Page: 5 of 7 PageID #: 102




offenses under the ACCA and in the district court’s rejection of Petitioner’s constitutional

challenges to the use of the 1985 conviction for sentencing.    United States v. Valentine, 637 Fed.

Appx. 961, 962 (8th Cir. 2016) (unpublished per curiam decision). With respect to Petitioner’s

constitutional challenges, the Eighth Circuit reasoned there was no constitutional error: “because

[Petitioner’s] sentence was not increased under the ACCA’s residual clause; and circuit law

forecloses [Petitioner]’s arguments that the ACCA violates the Sixth Amendment, . . . the Eighth

Amendment, . . . the separation of powers, . . . and due process . . . .” Id. Petitioner is serving

the sentence imposed by the federal court.

                                         II.     Discussion

       A. Subject matter jurisdiction

       “The federal habeas statute gives the United States district courts jurisdiction to entertain

petitions for habeas relief only from persons who are ‘in custody in violation of the Constitution

or laws or treaties of the United States.’” Maleng v. Cook, 490 U.S. 488, 490 (1989) (per curiam)

(emphasis in original); see also id. at 494 (“Our holding is limited to the narrow issue of ‘custody’

for subject-matter jurisdiction of the habeas court”).        “[T]he habeas petitioner must be ‘in

custody’ under the conviction or sentence under attack at the time [the] petition is filed.” Id. at

490-91 (citing Carafas v. LaVallee, 391 U.S. 234, 238 (1968)).

       When a petitioner does not satisfy the in-custody requirement with respect to the

challenged conviction or sentence at the time the petitioner files the habeas petition, the district

court lacks subject matter jurisdiction over the habeas proceeding. Weaver v. Pung, 925 F.2d

1097, 1099 (8th Cir. 1991) (citing Maleng, 490 U.S. 488). Importantly, “[a] person whose

sentence has fully expired at the time his petition is filed can[n]ot satisfy the custody requirement.”


                                                 −5−
  Case: 4:20-cv-01025-PLC Doc. #: 9 Filed: 02/18/21 Page: 6 of 7 PageID #: 103




Id. (citing Maleng, 490 U.S. 491-92). This is true even when the fully expired sentence enhanced

a subsequent sentence, unless the challenge to the expired sentence is based on the failure to

appoint counsel for the petitioner in violation of the Sixth Amendment. Lackawanna Cnty. Dist.

Att’y v. Coss, 532 U.S. 394, 396-97, 403-05 (2001).

       Here, Petitioner challenges a 1985 state court guilty plea to two first-degree assault charges

and the concurrent ten-year terms of imprisonment imposed with respect to that plea. Petitioner

was represented by an attorney throughout the challenged state court proceeding and completed

serving the sentence in 1994. Therefore, the concurrent sentences for the offenses to which

Petitioner pleaded guilty in 1985 are expired. Due to the expiration of the sentences imposed

during the challenged state court proceeding in which counsel represented Petitioner, Petitioner

does not satisfy the “in custody” jurisdictional requirement for pursuing a Section 2254 habeas

proceeding, even though the expired sentences were used to enhance a subsequently imposed

sentence.

       Under the circumstances, in particular the fact that the sentences imposed in the challenged

1985 proceeding, in which Petitioner was represented by counsel, are expired, this Court lacks

subject matter jurisdiction over this habeas proceeding under Section 2254. Due to the lack of

subject matter jurisdiction, the Court need not further address whether Petitioner timely filed this

federal habeas proceeding.

       B. Certificate of appealability

       The issuance of a certificate of appealability (“COA”) is required to appeal a final order in

a habeas proceeding under 28 U.S.C. Section 2254. 28 U.S.C. § 2253(c)(1); Fed. R. App.

22(b)(1). This COA-issuance-requirement is jurisdictional. Gonzalez v. Thaler, 565 U.S. 134,


                                                −6−
  Case: 4:20-cv-01025-PLC Doc. #: 9 Filed: 02/18/21 Page: 7 of 7 PageID #: 104




142 (2012) (citing Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003)).

       A COA may issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When a federal habeas court resolves a habeas

petition

           without reaching the [merits of the petitioner’s] underlying constitutional
           claim[s], a COA should issue when . . . jurists of reason would find it debatable
           whether the petition states a valid claim of the denial of a constitutional right and
           . . . jurists of reason would find it debatable whether the district court was correct
           in its procedural ruling.

Slack v. McDaniel, 529 U.S. 473, 484 (2000). Importantly, a court may “resolve the issue whose

answer is more apparent from the record and arguments.” Id. at 485.

       The Court concludes jurists of reason would not find debatable the correctness of the

dismissal of Petitioner’s petition for failure to satisfy the “in custody” prerequisite to the Court’s

exercise of subject matter jurisdiction. Therefore, the Court will not issue a COA with respect to

any aspect of the dismissal of Petitioner’s petition.

       Accordingly, after careful consideration,

       IT IS HEREBY ORDERED that Petitioner’s application for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 is DISMISSED for lack of subject matter jurisdiction.

       IT IS FURTHER ORDERED that the Court will not issue a Certificate of Appealability.

       A separate Order of Dismissal will accompany this Memorandum and Order.



                                                        PATRICIA L. COHEN
                                                        UNITED STATES MAGISTRATE JUDGE

Dated this 18th day of February, 2021



                                                 −7−
